Citation Nr: 0946049	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  09-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a valvular heart 
disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1948 to 
September 1952, in July 1954, and from March 1965 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
the above-referenced claim.  

In his May 2009 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the Veteran requested a Board hearing at the RO.  In 
May 2009, the Veteran submitted notice to the RO that he no 
longer wanted a hearing.  Therefore, the request for a Board 
hearing at the RO is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran has essentially contended that he has a heart 
disorder as the result of his military service.  Having 
reviewed the evidence of record, the Board determines that 
further development is needed with respect to the Veteran's 
claim.

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
certain forms of heart disease, may also be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service treatment records are of 
record and are negative for a diagnosed heart condition 
during his period of active service.

Associated with the claims file are the Veteran's VA medical 
treatment records showing his treatment directly following 
his separation from active duty.  A January 1977 record 
indicates that a normal shadow of the heart was seen during 
an X-ray examination.  An August 1977 discharge note shows 
that the clinical testing revealed the presence of a past 
myocardial infarction (heart attack).  A May 1978 medical 
treatment record reiterates that he was noted to have a 
silent heart attack in the fall of 1977.  

Associated with the claims files are private medical 
treatment records showing that the Veteran was diagnosed with 
a mitral valve disease in August 2006.  

In light of the foregoing, the Board finds that additional 
development is warranted with respect to the Veteran's claim.  
Specifically, the medical evidence is negative for an opinion 
as to whether the Veteran's current heart disorder is related 
to indications of a silent heart attack experienced soon 
after separation or whether the condition is otherwise 
related to the Veteran's military service.  The Board notes 
that information as to this issue is important in deciding 
the Veteran's claims as an opinion relating his current heart 
disorder to a valvular heart condition diagnosed within the 
first year following his separation from active duty would 
entitle the Veteran to service connection on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.    

In this regard, the Veteran has not been afforded a VA 
examination to assess the nature and etiology of the claimed 
heart disorder.  The Board notes that assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his current heart disorder to determine whether said 
condition is related to any heart conditions exhibited during 
the first year following his separation from active duty or 
to his military service.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current heart disorders.  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 

The examiner is asked to identify all 
heart disorders found to be present.  For 
any and all current diagnoses made, the 
examiner is requested to offer an opinion 
as to the following:

(a) Whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any currently diagnosed 
heart disorder is etiologically related to 
any documented heart condition exhibited 
within the first year following the 
Veteran's separation from active service- 
namely any heart condition that was 
treated or diagnosed in 1977.  To the 
extent possible, the examiner is asked to 
opine whether any heart condition 
diagnosed or treated in 1977 resulted in 
chronic valvular heart disease.

(b) Whether it is at least as likely as 
not that any currently diagnosed heart 
disorder is etiologically related to the 
Veteran's military service.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

2.  After undertaking the above tasks and 
any additional development deemed 
appropriate, the RO shall readjudicate the 
claim of service connection for a heart 
disorder.  If the determination remains 
adverse to the Veteran, he and his 
representative shall be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



